Exhibit 23.2 CONSENT OF FORMER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (File No. 333-136812, 333-42114) and Form S-3 (File Nos. 333-42390, 333-46756, 333-53025, 333-72118, 333-53200, 333-85632, 333-86658, 333-88152) of Hypertension Diagnostics, Inc. of our report dated September 25, 2008, which appears on page 32of this annual report on Form 10-Kfor the year ended June 30, 2009. /s/ BAKER TILLLY VIRCHOW KRAUSE,LLP Minneapolis, Minnesota
